Citation Nr: 0106422	
Decision Date: 03/05/01    Archive Date: 03/08/01

DOCKET NO.  99-13 537A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral tinnitus.

2.  Entitlement to an increased rating for sinusitis and 
allergic rhinitis, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased rating for residuals of a 
fracture of the left clavicle with loss of motion of the left 
(minor) shoulder, currently evaluated as 10 percent 
disabling.

4.  Entitlement to a compensable rating for right ear hearing 
loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active military service from July 1967 to 
February 1969, from September 1970 to September 1973, and 
from June 1974 to September 1979.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 1998 rating decision of the Department of 
Veterans Affairs (VA) Waco Regional Office (RO) which denied 
service connection for bilateral tinnitus and pes planus, and 
increased ratings for residuals of a fracture of the left 
clavicle, sinusitis and allergic rhinitis, and right ear 
hearing loss.  The veteran duly appealed the RO determination 
and by June 1999 rating decision, the RO increased the rating 
for his sinusitis and allergic rhinitis to 10 percent, 
effective April 10, 1997, the date of receipt of his claim 
for an increased rating.  Although an increased rating has 
been granted, the issue of entitlement to a rating in excess 
of 10 percent for sinusitis and allergic rhinitis remains in 
appellate status, as the maximum schedular rating has not 
been assigned.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In November 2000, the veteran appeared at a Board hearing at 
the RO, where he withdrew his appeal on the issue of service 
connection for bilateral pes planus.  Thus, the Board no 
longer has jurisdiction over that issue.  See Hamilton v. 
Brown, 4 Vet. App. 528 (1993) (en banc), aff'd, 39 F.3d 1574 
(Fed. Cir. 1994) (the Board is without authority to proceed 
on an issue if the veteran indicates that consideration of 
that issue should cease); see also 38 C.F.R. § 20.204 (2000).  
Thus, the issues now at the Board are as set forth on the 
cover page of this decision.

FINDINGS OF FACT

The veteran has testified to significant in-service noise 
exposure and the post-service clinical records, as well as 
the evidentiary statements of the veteran, reflect a history 
of continuity of tinnitus symptomatology.


CONCLUSION OF LAW

The veteran's bilateral tinnitus was incurred in active 
wartime service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 
1991 & Supp. 2000); 38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's service medical records are negative for 
complaints or findings of tinnitus.  At his March 1979 
military separation medical examination, he reported a 
history of hearing loss.  High frequency sensorineural 
hearing loss was noted in the right ear on audiometric 
examination.

In December 1979, following his service separation, the 
veteran filed claims of service connection for several 
disabilities, including right ear hearing loss.  His 
application is silent for a notation of tinnitus.  He was 
afforded a VA medical examination in February 1980, at which 
he reported right ear hearing loss.  Examination was normal, 
but for minimal high frequency sensorineural hearing loss.  
By June 1980 rating decision, the RO granted service 
connection for, inter alia, defective hearing of the right 
ear and a noncompensable rating was assigned.  

In January 1994, the veteran filed a claim of increased 
rating for, inter alia, his right ear defective hearing.  In 
connection with his claim, the RO obtained VA outpatient 
treatment records, which show that in February 1994, the 
veteran complained of hearing loss, stating that he had been 
exposed to helicopter noise in the 1970s.  Later that month, 
he was fitted with bilateral hearing aids, reportedly to help 
alleviate symptoms of tinnitus.  

At a July 1995 VA audiology examination, the veteran 
complained of gradually progressive hearing loss, as well as 
bilateral tinnitus since the late 1960s or early 1970s.  He 
stated that his tinnitus had begun after an explosion of an 
ammunition dump and after flying in helicopters.  The 
impression was mild to moderate symmetric bilateral 
sensorineural hearing loss at high frequency, consistent with 
presbyacusis versus noise exposure.

In April 1997, the veteran filed a claim of service 
connection for bilateral tinnitus.  In support of his claim, 
he submitted an August 1997 statement to the effect that, 
while on guard duty in Vietnam, he was in close proximity to 
an ammunition dump which was blown up.  He also indicated 
that he had been a door gunner in Vietnam, during which time 
he received and returned fire on several occasions, and he 
attributed his current tinnitus to in-service noise exposure.  

In November 2000, the veteran testified at a hearing at the 
RO that his tinnitus had begun in service after he was 
exposed to acoustic trauma from an explosion of an ammunition 
dump.  He indicated he was also exposed to noise in service 
from helicopters.  The veteran stated that his tinnitus had 
continued to the present day.  

II.  Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2000).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).  

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, campaign, or 
expedition, the Secretary shall accept as sufficient proof of 
such service connection of any disease or injury alleged to 
have been incurred in or aggravated by such service, 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances of such service, notwithstanding the fact that 
there is no official record of such incurrence in such 
service and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  38 U.S.C.A. § 1154(b) (West 
1991), 38 C.F.R. § 3.304(d) (1999).  

III.  Analysis

The veteran contends that he developed bilateral tinnitus as 
a result of exposure to acoustic trauma in service, including 
during combat.  His service personnel records reflect that he 
had two tours in Vietnam and participated in the Vietnam 
Counteroffensive III and IV and the Tet Counteroffensive.  He 
is the recipient of the Aircraft Crewman Badge and Expert 
Field Medical Badge.  Based on the foregoing, as well as his 
very credible hearing testimony, the Board concludes that the 
provisions of 38 U.S.C.A. § 1154(b) are for application.

In Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), a three-
step analysis was established for applying 38 U.S.C.A. § 
1154(b), for combat veterans.  First, it must be determined 
whether the veteran submitted satisfactory lay or other 
evidence of service incurrence of an injury or disease.  This 
requirement is satisfied if the veteran's evidence, in 
isolation from other evidence, appears credible such that it 
would allow a reasonable fact-finder to conclude that the 
alleged injury or disease was incurred in the veteran's 
combat service.  Second, the evidence must be consistent with 
the circumstances, conditions, or hardships of such service.  
If both of these steps are satisfied, then a factual 
presumption arises that the veteran's alleged disease or 
injury was incurred or aggravated in service.  This 
presumption may only be rebutted with clear and convincing 
evidence.  Id.

In this case, the veteran has provided a written statement, 
as well as sworn hearing testimony, regarding his in-service 
noise exposure.  He has indicated that his tinnitus symptoms 
began shortly after this noise exposure and have continued to 
the present day.  The Board finds that the veteran's 
statements in this regard are certainly consistent with the 
circumstances, conditions, and hardships of combat service.  
Consequently, the Board finds that it must be presumed that 
the veteran's tinnitus was incurred in service.  Collette, 82 
F.3d at 392-93.  

The next determination to be made is whether there is clear 
and convincing evidence to rebut the presumption of service 
connection.  Id.  While there is no medical evidence of 
record of tinnitus until 1994, the veteran has described 
symptoms of tinnitus as early as his military service, thus 
providing credible evidence of continuity of symptomatology.  
See Dean v. Brown, 8 Vet. App. 449 (1995) (as a lay person 
the veteran is competent to testify as to symptoms he 
experienced in service).  In addition, the record includes a 
medical opinion to the effect that the veteran's defective 
hearing may be due to acoustic trauma.  There is no other 
medical opinion of record attributing his tinnitus to any 
other cause.  Consequently, the Board finds that the evidence 
of record does not rise to the level of "clear and 
convincing" evidence necessary to rebut the presumption of 
service connection.  Also, there is at least an approximate 
balance of positive and negative evidence in this case with 
respect to the issue on appeal.  Thus, the veteran prevails.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral tinnitus is granted.


REMAND

Regarding his claim for an increased rating for right ear 
hearing loss, the Board observes that during the pendency of 
this appeal, VA issued new regulations for evaluating 
impairment of auditory acuity.  These became effective June 
10, 1999.  See 62 Fed. Reg. 25,202-210 (May 11, 1999) 
(codified at 38 C.F.R. §§ 3.85, 3.86).  The U.S. Court of 
Appeals for Veterans Claims (the Court) has held that, where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the veteran 
will apply unless Congress provided otherwise or has 
permitted the Secretary of Veterans Affairs to do otherwise 
and the Secretary has done so.  See also Baker v. West, 11 
Vet. App. 163 (1998); Dudnick v. Brown, 10 Vet. App. 79 
(1997); see also VA O.G.C. Prec. Op. No. 3-2000 (Apr. 10, 
2000), 65 Fed. Reg. 33,421 (2000).

A review of the record indicates that the regulatory 
amendments noted above were not in effect at the time the RO 
issued its June 1999 Statement of the Case and the RO has not 
yet considered whether these new provisions are applicable.  
Thus, the veteran would be prejudiced if the Board were to 
proceed with appellate consideration of the claim without 
first giving the RO the opportunity to consider the new 
regulations.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Moreover, the Board notes that the veteran has not been 
afforded a VA audiometric examination since the regulatory 
amendments referenced above became effective.  Thus, he has 
not yet been afforded the hearing tests required by the new 
regulations.  See Massey v. Brown, 7 Vet. App. 204 (1994) 
(holding that an examination must provide sufficient 
information to rate the disability in accordance with the 
applicable rating criteria).  Thus, a VA audiometric 
examination is necessary. 

Regarding his claims for increased ratings for residuals of a 
fracture of the left clavicle with loss of motion of the left 
shoulder, and sinusitis and allergic rhinitis, it is noted 
that the veteran has not yet been afforded a VA medical 
examination for compensation purposes with respect to these 
disabilities.  See Green v. Derwinski, 1 Vet. App. 121 (1991) 
(the fulfillment of the duty to assist includes conducting a 
thorough and contemporaneous medical examination so that the 
evaluation of the claimed disability will be a fully informed 
one).  In addition, at his November 2000 hearing, the veteran 
referred to recent VA treatment for his hearing loss and 
sinusitis.  An attempt must be made to obtain these records.  
See Bell v. Derwinski, 3 Vet. App. 391 (1992) (if records of 
VA treatment are material to the issue on appeal and are not 
included within the claims folder, a remand is necessary to 
acquire such records).  

To ensure that VA has met its duty to assist in developing 
the facts pertinent to the claims and to ensure due process, 
the case is REMANDED for the following:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all health care providers, 
VA or private, inpatient or outpatient, 
who may possess additional records of 
treatment pertinent to his claims for 
increased ratings for his service-
connected right ear hearing loss, 
sinusitis and allergic rhinitis, and left 
clavicle and shoulder disabilities.  
After securing any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of the 
veteran's complete treatment records from 
all sources identified (which have not 
been previously secured).

2.  Regardless of the veteran's response, 
the RO should secure all outstanding VA 
treatment records, to include treatment 
records from the Fort Worth VA Medical 
Center since March 1997.

3.  The veteran should then be scheduled 
for a VA audiology examination to 
determine the current severity of his 
service-connected right ear hearing loss.  
The claims folder must be provided to the  
examiner in conjunction with the 
examination.  All necessary tests should 
be conducted, including an audiology 
evaluation showing results of pure tone 
audiometry for 1,000, 2,000, 3,000, and 
4,000 Hertz, the average pure tone loss 
for each ear based thereon, and the 
results of controlled speech 
discrimination tests for each ear.

4.  The veteran should also be afforded 
VA medical examination to determine the 
current severity of his service-connected 
sinusitis and allergic rhinitis.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination.  All necessary 
tests should be conducted and results 
reported in detail.  The report of 
examination should include a detailed 
account of all manifestations of the 
veteran's sinusitis and allergic rhinitis 
found to be present.  Specifically, the 
examining physician should be requested 
to comment on the presence or absence of 
any nasal polyps, obstruction of the 
nasal passage, pain, crusting, purulent 
discharge, and headaches; the frequency 
and severity of any incapacitating 
recurrences should also be noted.  The 
examiner should also comment on the 
extent, if any, to which the veteran's 
disability requires treatment with the 
use of antibiotics.  To the extent that 
any of the aforementioned pathology is 
present the examiner should comment on 
its severity.  

5.  The veteran should also be afforded  
VA orthopedic examination to determine 
the nature and severity of his service-
connected left clavicle and shoulder 
disability.  The claims folder must be 
made available to  the examiner for 
review in conjunction with the 
examination.  All necessary  tests should 
be conducted, including X- ray studies 
and range of motion measurements.  The 
report of examination should contain a 
detailed account of all manifestations of 
the residuals of the left clavicle 
fracture with limitation of motion of the 
left shoulder found to be present.  The 
examiner should also be asked to express 
an opinion as to whether pain 
attributable to the service-connected 
disability could significantly limit 
functional ability during flare-ups or 
with prolonged use, whether any pain or 
functional loss produced additional 
range-of-motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.

6.  The RO should then carefully review 
the examination reports to ensure 
compliance with this remand.  If any 
development requested above has not been 
furnished, including any requested 
findings and/or opinions on examination, 
remedial action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).

7.  Also, the RO must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letter 00-87 
(Nov. 17, 2000), as well as any pertinent 
guidance, including, among others things, 
final regulations, VA General Counsel 
precedent opinions and pertinent court 
decisions that are subsequently issued.  

8.  Thereafter, the RO should review the 
record.  The RO should specifically 
document consideration of 38 C.F.R. §§ 
3.321(b)(1), and also consider 
applicability of sections 4.10, 4.40, 
4.45, and 4.59, as well as whether the 
provisions of the new regulations 
pertaining to the evaluation of hearing 
loss disabilities are applicable to the 
veteran's claim, and if so, they should 
apply the regulatory criteria most 
favorable to the veteran.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991). 

If the benefits sought on appeal are not granted, the veteran 
and his representative should be provided a supplemental 
statement of the case and an opportunity to respond.  The 
case should then be returned to the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matters remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 2000) (Historical and Statutory Notes).  



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals


 



